          Case 2:21-cv-02427-TLP-cgc Document 7 Filed 06/24/21 Page 1 of 1                                    PageID 13
AO 458 (Rev. 01/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Western District
                                                  __________         of of
                                                              District  Tennessee
                                                                           __________


                   NEAL HYNEMAN, et al.                            )
                             Plaintiff                             )
                                v.                                 )     Case No.   2:21-cv-02427-TLP-cgc
                      AUTOZONE, INC.                               )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am authorized to practice in this court, and I appear in this case as counsel for:

         Plaintiff                                                                                                            .


Date:         06/24/2021
                                                                                            Attorney’s signature

                                                                                 Alec M. Leslie (NY Bar No. 5520721)
                                                                                        Printed name and bar number
                                                                                           888 7th Avenue
                                                                                         New York, NY 10019


                                                                                                  Address

                                                                                          aleslie@bursor.com
                                                                                              E-mail address

                                                                                             (646) 837-7150
                                                                                             Telephone number

                                                                                             (212) 989-9163
                                                                                                 FAX number

           Print                         Save As...                                                                   Reset
